DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the boss".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stone (US 4922653).
 teaches a system for connecting a plurality of elements to build a reconfigurable trellis, comprising: a plurality of vertical poles (12,40); a plurality of horizontal poles (16,50); and a plurality of slidable vertical connectors (14,44) configured to connect the plurality of vertical poles to the plurality of horizontal poles to form a trellis, each slidable vertical connector including a first portion (28,54) having an internal diameter that is larger than an external diameter of the vertical poles, so as to allow sliding movement of each slidable vertical connector onto the vertical poles and thus selection of a desired height at which one or more trellis levels are formed by the plurality of horizontal poles once connected to the plurality of vertical poles, a second portion (30,48) extending perpendicularly from the first portion and configured to receive an end of one of the plurality of horizontal poles (see Figure 4 for example).
	For claim 3, Stone teaches wherein the second portion of each slidable vertical connector comprises a boss (30,48) extending perpendicularly to the first portion and being configured to surround the end of one of the plurality of horizontal poles.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 4922653) in view of Yazaki (US 3424178).
For claim 2, as described above, Stone discloses most of the claimed invention except for mentioning wherein the each slidable vertical connector further comprises a tightening mechanism configured to secure the first portion against the vertical pole to prevent further sliding of the slidable vertical connector when the slidable vertical connector is in a desired position.
 teaches that it is old and well known in the art to provide a tightening mechanism (5,6,7 as shown in Figures 2A-4B) in a trellis system in order to prevent the attaching connector (1) from sliding when the attaching connector is in a desired position.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stone so as to include the use of a tightening mechanism, in a similar manner as taught in Yazaki, so as to prevent the attaching connector from sliding when the attaching connector is in a desired position.
For claim 4, Stone as modified by Yazaki (emphasis on Stone) further teach wherein: the first portion comprises a sleeve; the boss is a first boss (28,54); and the second portion of each slidable vertical connector comprises a second boss (30,48) extending perpendicularly with respect to the sleeve and being configured to surround the end of another of the plurality of horizontal poles (see Figure 4 for example).
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644